Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1-20 have been amended. 

 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2022 has been entered. 



NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the

be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant argues in essence on page(s) 12, 13 taking Claim # 1 as exemplary that the cited prior art references fail to disclose " in response to determining that the storage area is not located beyond the last track and the write operation is a full-track write operation, performing a data protection operation, the data protection operation comprising at least one of preventing the write operation and logging details of the write operation." as recited in Applicant's amended independent claims. This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. Examiner relied on the combination of Gair, JR., Bui and Debiez to teach the concept of identifying boundaries or limits associated with write requests and where valid data ends in storage in order to prevent writing over the identified boundaries. Gair, JR. in [0002], [0003], [0022], [0024], [0029], [0039], [0040], [0044] teaches the detecting of write requests directed to tracks, managing and identifying overlay (overwrite) prevention on a track by track basis based on associated metadata (i.e. overlay tracking/prevention flag) where overlaying of data includes replacing a first track Further, Gair, JR. teaches that when an overlay prevention flag is activated, overlaying a track with a new datum of a write request is intercepted. Examiner relied on Bui not simply to disclose that a full track operation is known. Bui additionally teaches that the system evaluates received commands, evaluates boundaries of record accesses (read or write) in formatted devices and takes specific set of actions based on received full track operation commands (Bui col 5 ln 28-45, col 8 ln 40-45). Further, as explained in the rejection below, Bui in Figure 3 elements 303, 305, col 5 In 59-67, col 6 In 4-8, col 9 In 19-21, claim 1-b discloses determining whether a received command is a full track operation. Debiez in  [0011], [0012], [0014], [0025], [0029] teaches a method and system for storing data using protection which may be implemented with different types of storage media where for sequential access storage, a last block (i.e. boundary identified) written from a received plurality of blocks is recorded for each volume to prevent future writing and where for non-sequential access storage, preventing the overwrite of received blocks requires recording all block numbers so that, either a last specified block number or all block numbers are memorized, as appropriate, to prevent future writing of data. Further, data on the storage medium is managed in blocks or pieces of information that a storage device can write on the storage media (e.g. tracks or sectors on sequential access storage media). Therefore, the combination of Gair, JR., Bui and Debiez teaches the cited limitation above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gair, JR. (U.S. Publication Number 2016/0349996) in view of Bui (U.S. Patent Number 6,112,277) and in further view of Debiez (U.S. Publication Number 2003/0126359).

Referring to claims 1, 8 and 15, taking claim 15 as exemplary, Gair, JR. teaches “15. A system for preventing data overlays in a data storage system, the system comprising: at least one processor;” Gair, JR.  Figure 1 element 130, [0019] discloses CPU “at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor,” Gair, JR.  Figure 1 element 132, [0019], [0067] discloses memory with instructions executable by CPU
“the instructions causing the at least one processor to: detect a write operation directed to a storage area of a data storage system,” Gair, JR. [0002], [0011] discloses detecting a write request directed to a track of a storage device (DASD) 
“determine a data set that is associated with the storage area;” Gair, JR. [0013] discloses metadata maintained in volume table of content of DASD where attributes of data sets/volumes are associated to specific tracks and sector addresses on the DASD “the data protection operation at least one of preventing the write operation and logging details of the write operation.” Gair, JR. [0040], [0044] discloses that when the overlay prevention flag is activated for a track of a write request (i.e. track contains valid data), the write request is intercepted
Gair, JR. teaches the detecting of write requests directed to tracks, managing and identifying overlay (overwrite) prevention on a track by track basis based on associated metadata (i.e. overlay tracking/prevention flag) where overlaying of data includes replacing a first track datum at a discrete physical location with a second track datum at the same discrete physical location (full track write). Further, Gair, JR. teaches that when an overlay prevention flag is activated, overlaying a track with a new datum of a write request is intercepted. Gair, JR. Does not explicitly teach “determine whether the write operation is a full-track write operation;” “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid data; and in response to determining that the storage area is not located beyond the last track and the write operation is a full-track write operation, perform a data protection operation,”  
However, Bui teaches “determine whether the write operation is a full-track write operation;” Bui Figure 3 elements 303, 305 , col 5 ln 59-67, col 6 ln 4-8, col 9 ln 19-21, claim 1-b discloses determining whether  a command received is a full track operation
Gair, JR. and Bui are analogous art because they are from the same field of endeavor namely, memory management.
Bui, that his system to reduce storage device contention improves performance by performing conversion of data recorded in one format to record it in another format (Bui col 1 ln 10-17, col 2 ln 1-2 ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bui’s system to reduce storage device contention in the system of Gair, JR. to improve performance by performing conversion of data recorded in one format to record it in another format
The combination of  Gair, JR. and Bui does not explicitly teach “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid data
However, Debiez teaches “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid data; and in response to determining that the storage area is not located beyond the last track and the write operation is a full-track write operation, perform a data protection operation,” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number. Debiez in [0011], [0012], [0014], [0025], [0029] teaches a method and system for storing data using protection which may be implemented with different types of storage media where for sequential access storage, a last block (i.e.  boundary identified) written from a received plurality of blocks is recorded for each volume to prevent future writing and where for non-sequential access storage preventing the overwrite of received blocks requires recording all block numbers so that, either the last specified block number or all block numbers are memorized, as appropriate, to prevent future writing of data. Further, data on the storage medium is managed in blocks or pieces of information that a storage device can write on the storage media (e.g. tracks or sectors on sequential access storage media).  
Gair, JR., Bui and Debiez are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Debiez, that his data integrity protection technique improves performance by using a data protection that is independent of a particular hardware or media (Debiez [0017], [0028]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Debiez’s data integrity protection technique in the system of Gair, JR. and Bui to improve performance by using a data protection that is independent of a particular hardware or media
As per the non-exemplary claims 1 and 8, these claims have similar limitations and are rejected based on the reasons given above.

Gair, JR., Bui and Debiez teaches “16. The system of claim 15, wherein the instructions further cause the at least one processor to, in response to determining that the storage area is located beyond the last track,” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “ permit the write operation to be performed to the storage area.” Gair, JR. Figure 3 element 330, [0041] discloses that when no overlay prevention flag is activated for a track of a write request (i.e. track does not contain valid data), the write request is not intercepted
The same motivation that was utilized for combining Gair, JR., Bui and Debiez as set forth in claim 15 is equally applicable to claim 16.
As per the non-exemplary claims 2 and 9, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 3, 10 and 17, taking claim 17 as exemplary, the combination of  Gair, JR., Bui and Debiez teaches “17. The system of claim 15, wherein the instructions further cause the at least one processor to, in response to determining that the storage area is not located beyond the last track” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “but the write operation originates from a trusted application, permit the write operation to be performed to the storage area.” Gair, JR. Figure 3 elements 350-prevention activated, 370-Application authorized, 330, [0043] discloses that when the overlay prevention flag is activated for a track of a write request (i.e. track contains valid data) and the application is authorized, the write request is not intercepted
The same motivation that was utilized for combining Gair, JR., Bui and Debiez as set forth in claim 15  is equally applicable to claim 17.
As per the non-exemplary claims 3 and 10, these claims have similar limitations and are rejected based on the reasons given above.


Claim(s) 4-6, 11-13, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gair, JR. (U.S. Publication Number 2016/0349996) in view of Bui (U.S. Patent Number 6,112,277) in view of Derbiez (U.S. Publication Number 2003/0126359) and further view of Vandenbergh (U.S. Patent Number 6,715,030).

Referring to claims 4, 11 and 18, taking claim 18 as exemplary, the combination of  Gair, JR., Bui and Debiez teaches all the limitations of claim 15  from which claim 18 depends.
 the combination of  Gair, JR., Bui and Debiez teaches “wherein the instructions further cause the at least one processor to, in response to determining that the storage area is located beyond the last track ” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “but the storage area is within allocated space of the data set,” Gair, JR. Figure 3 element 330, 340-no functionality activated, [0041] discloses that no overlay prevention flag is activated for a track of a write request (i.e. track does not contain valid data) and track is within DASD
The combination of  Gair, JR., Bui and Debiez does not explicitly teach “determine whether a block size associated with the write operation conforms to a block size associated with the data set.”  
However, Vandenbergh teaches “determine whether a block size associated with the write operation conforms to a block size associated with the data set.”  Vandenbergh col 4 ln 34-39, col 6 ln 39-48, col 9 ln 44-67, col 10 ln 1-23 discloses determination if block size of a write command conforms to a block size of a DSAD identified in a cylinder table
Gair, JR., Bui, Debiez and Vandenbergh are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Vandenbergh, that storing track  (Vandenbergh Abs, col 4 ln 40-47). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vandenbergh’s storing of track layout information in a table in the system of  Gair, JR., Bui and Debiez to improve performance by populating the table with information identifying tracks which are candidates for quick write operations and improving search times
As per the non-exemplary claims 4 and 11, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 5, 12 and 19, taking claim 19 as exemplary, the combination of Gair, JR., Bui, Debiez and Vandenbergh teaches “wherein the instructions further cause the at least one processor to, in response to determining that the block size associated with the write operation does not conform to the block size associated with the data set, prevent the write operation from being performed to the storage area.” Vandenbergh col 6 ln 39-48, col 9 ln 44-45, col 11 ln 27-67, claims 4, 20 discloses write operation not allowed if write command block size does not conform to a block size of a DASD identified in cylinder table
The same motivation that was utilized for combining Gair, JR., Bui, Debiez and Vandenbergh as set forth in claim 18 is equally applicable to claim 19.
As per the non-exemplary claims 5 and 12, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 6, 13 taking claim 13 as exemplary, the combination of Gair, JR., Bui, Debiez and Vandenbergh teaches “wherein the computer-usable program code is further configured to, in response to determining that the block size associated with the write operation conforms to the block size associated with the data set, permit the write operation to be performed to the storage area.” Vandenbergh col 6 ln 39-48, col 9 ln 44-45, col 11 ln 27-67, claims 4, 20 discloses write operation allowed if write command block size conforms to a block size of a DASD identified in cylinder table
The same motivation that was utilized for combining Gair, JR., Bui, Debiez and Vandenbergh as set forth in claim 11 is equally applicable to claim 13.
As per the non-exemplary claims 6 and 13, these claims have similar limitations and are rejected based on the reasons given above.





Allowable Subject Matter

Claim(s) 7, 14, 20 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
After careful consideration, examination, and search of the claimed invention and taking claim 20 as exemplary, prior art was not found to teach the amended limitation to the independent claims " wherein analyzing the metadata comprises determining a high used relative byte address (HURBA) value associated with the data set and converting this HURBA value into a cylinder and head number (CCHH) in order to determine a last track of the data set on disk that has been written with valid data”












Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 4947318 A Data Processing Security System For Automatically Transferring Software Protection Data From Removable Store Into Internal Memory Upon Mounting Of Stores, Mineo.

US 6674599 B1 Data Storage Method, Apparatus And Medium, Rae.

US 7310743 B1 Data Recovery Method And Apparatus, Gagne.

US 7694119 B1 Techniques For Device Initialization, Scharland.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        03/26/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132